PER CURIAM.
Alberto Soler appeals an order denying his petition for writ of error coram nobis. This is properly viewed as being a motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. Wood v. State, 750 So.2d 592 (Fla.1999).
We agree with the trial court that the petition is untimely filed. Defendant-appellant Soler is seeking relief from a conviction incurred in 1990. The Wood decision created a two-year window for such claims, which expired May 27, 2001. Id. at 595.
Defendant filed his petition several months after the Wood window closed. Accordingly the trial court was entirely correct in ruling that the petition is time-barred.
Affirmed.